Name: Commission Regulation (EEC) No 2200/84 of 27 July 1984 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199/42 Official Journal of the European Communities 28 . 7 . 84 COMMISSION REGULATION (EEC) No 2200/84 of 27 July 1984 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 18 (5) thereof, Having regard to the opinion of the Monetary Committee , Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas the conditions for granting special export refunds on certain cuts of meat of bovine animals have been laid down in Regulations (EEC) No 32/82 0, as amended by Regulation (EEC) No 2304/82 (6), (EEC) No 1964/82 (7) and (EEC) No 74/84 (8) ; whereas differ ­ ent rates of refund should therefore be set for unboned cuts from adult male cattle ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas the current market situation in the Commu ­ nity and sales outlets , particularly in non-member countries, leads to the granting of export refunds on adult male bovine animals of a live weight of at least 300 kilograms and other bovines of a live weight of 250 kilograms and over ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 16.02 B III b) 1 aa) ; Whereas, in view of the wide differences in products falling within subheadings ex 02.01 A II a) 4 aa) and ex 02.01 A II b) 4 aa), the refund should only be granted for cuts in which the weight of bone does not exceed one-third ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; whereas refunds should also be granted for boned and salted meat, meat in brine, and dried or smoked meat exported to certain third coun ­ tries ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 16.02 B III b) 1 bb), Community participa ­ tion in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participa ­ tion in world trade in these products is not signifi ­ cant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate , multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84, (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (') OJ No L 156, 4 . 7 . 1968 , p . 2 . (4) OJ No L 61 , 5 . 3 . 1977, p . 16 . 0 OJ No L 4, 8 . 1 . 1982 , p. 11 . (&lt;  ) OJ No L 246, 21 . 8 . 1982, p. 9 . 0 OJ No L 212, 21 . 7 . 1982 , p. 48 . ( «) OJ No L 10, 13 . I. 1984, p. 32. 28 . 7 . 84 No L 199/43Official Journal of the European Communities  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 1984. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1984 . For the Commission Poul DALSAGER Member of the Commission No L 199/44 Official Journal of the European Communities 28 . 7 . 84 ANNEX to the Commission Regulation of 27 July 1984 fixing the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund  Live weight  ex 01.02 A Live domestic animals of the bovine species : I. Pure-bred breeding animals : (a) Females , with a live weight equal to or greater than 250 kg 77,000 (b) Males , with a live weight equal to or greater than 300 kg 77,000 II . Other than pure-bred breeding animals : (a) Adult male bovine animals with a live weight equal to or greater than 300 kg :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 77,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 77,000  For export to European third countries (') ( 2), the Canary Islands , Ceuta and Melilla , except Austria, Sweden and Switzerland 63,000  For export to Austria , Sweden and Switzerland 29,000 (b ) Other, with a live weight equal to or greater than 250 kg :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 72,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya , Madagascar and Swaziland 72,000  For export to European third countries (')( 2), the Canary Islands , Ceuta and Melilla , except Austria , Sweden and Switzerland 59,000  For export to Austria , Sweden and Switzerland 27,000  Net weight  ex 02.01 A II Meat of bovine animals : a ) Fresh or chilled : 1 . Carcases , half-carcases or 'compensated' quarters : (aa ) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs : ( 11 ) From male adult bovine animals (') :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 125,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 118,500  For export to European third countries (') ( 2 ), the Canary Islands , Ceuta and Melilla , except Austria , Sweden and Switzerland 99,500  For export to Austria , Sweden and Switzerland 50,000 28 . 7 . 84 Official Journal of the European Communities No L 199/45 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) (22) Other :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 105,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 98,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria, Sweden and Swit ­ zerland 88,500  For export to Austria , Sweden and Switzerland 44,500 (bb) Other : ( 11 ) From male adult bovine animals (') :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 170,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 163,500  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria , Sweden and Switzerland 135,500  For export to Austria , Sweden and Switzerland 68,000 (22) Other :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 142,000  For export to West , Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 135,000  For export to European third countries (') ( 2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 120,000  For export to Austria . Sweden and Switzerland 60,500 2 . Separated or unseparated forequarters : (aa) From male adult bovine animals ( 5) :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 1 25,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 118,500  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria , .Sweden and Switzerland 99,500  For export to Austria , Sweden and Switzerland 50,000 No L 199/46 Official Journal of the European Communities 28 . 7. 84 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) (bb) Other :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 105,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 98,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 88,500  For export to Austria, Sweden and Switzerland 44,500 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 215,000  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 208,500  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 171,500  For export to Austria, Sweden and Switzerland 86,000 (22) Other :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 179,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 172,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 151,500  For export to Austria, Sweden and Switzerland 76,500 (bb) With more than nine ribs or pairs of ribs : ( 11 ) From male adult bovine animals (-') :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 125,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 118,500  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria , Sweden and Switzerland 99,500  For export to Austria, Sweden and Switzerland 50,000 28 . 7 . 84 Official Journal of the European Communities No L 199/47 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) (22 ) Other :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 105,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 98,000  For export to European third countries (') ( 2), the Canary Islands , Ceuta and Melilla , except Austria, Sweden and Switzerland 88,500  For export to Austria , Sweden and Switzerland 44,500 4 . Other : ex aa) Unboned (bone-in) ( 11 ) From the carcases , half-carcases or 'compensated' quarters of male adult bovine animals ( s ), excluding the front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 1 70,000  For export to West, Central , East and South African third countries ('), except Botswana , Kenya, Madagascar and Swaziland 163,500  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria , Sweden and Switzerland 135,500  For export to Austria , Sweden and Switzerland 68,000 (22) From the forequarters of male adult bovine animals (8) :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 125,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 118,500  For export to European third countries (') ( 2), the Canary Islands , Ceuta and Melilla , except Austria , Sweden and Switzerland 99,500  For export to Austria , Sweden and Switzerland 50,000 (33) From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs ( s) :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 215,000  For export to West , Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 208,500 No L 199/48 Official Journal of the European Communities 28 . 7 . 84 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd)  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 171,500  For export to Austria, Sweden and Switzerland 86,000 (44) Other, the weight of bone does not exceed one-third of the weight of the cut :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 105,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 98,000  For export to European third countries (') ( 2), the Canary Islands, Ceuta and Melilla, except Austria , Sweden and Switzerland 88,500  For export to Austria, Sweden and Switzerland 44,500 ex bb) Boned, each piece individually wrapped : ( 11 ) From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (*) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 307,500  For export to French Polynesia, West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 298,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 245,000  For export to Austria, Sweden and Switzerland 124,000 (22) Other, excluding the thin flanks, the shin and the shank (^ :  For export to North African, Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 203,000  For export to French Polynesia, West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 193,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 171,000  For export to Austria, Sweden and Switzerland 86,500  For export to the United States of America, carried out in accordance with Regulation (EEC) No 2973/79 (s), and for export to Canada 80,000 28 . 7 . 84 Official Journal of the European Communities No L 199/49 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) b) Frozen : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 1 0 ribs :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 80,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 74,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 74,000  For export to Austria, Sweden and Switzerland 35,500 (bb) Other :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 106,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 99,500  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 99,500  For export to Austria, Sweden and Switzerland 47,500 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 80,500  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 74,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 74,000  For export to Austria, Sweden and Switzerland 35,500 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 131,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 125,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 125,000  For export to Austria, Sweden and Switzerland 59,500 No L 199/50 Official Journal of the European Communities 28 . 7 . 84 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 All (cont'd) (bb) With more than nine ribs or pairs of ribs :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands , Ceuta and Melilla 80,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 74,000  For export to European third countries (') ('), the Canary Islands , Ceuta and Melilla, except Austria , Sweden and Switzerland 74,000  For export to Austria , Sweden and Switzerland 35,500 4 . Other : aa) Unboned (bone-in), the weight of bone does not exceed one-third of the weight of the cut :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 80,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 74,000  For export to European third countries (')(*), the Canary Islands, Ceuta and Melilla, except Austria , Sweden and Switzerland 74,000  For export to Austria, Sweden and Switzerland 35,500 ex bb) Boned or boneless , excluding the thin flanks, the shin and the shank, each piece individually wrapped Q :  For export to the United States of America, carried out in accor ­ dance with Regulation (EEC) No 2973 /79 (  ), and for export to Canada 80,000  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands , Ceuta and Melilla 121,500  For export to French Polynesia , West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 1 14,000  For export to European third countries ( ) (2), the Canary Islands , Ceuta and Melilla , except Austria , Sweden and Switzerland 93,500  For export to Austria , Sweden and Switzerland 46,500 Other boned or boneless :  For export to the United States of America , carried out in accor ­ dance with Regulation (EEC) No 2973/79 ('), and for export to Canada 80,000 ex 02.06 C I a) 2 Meat of bovine animals , boned or boneless , salted or in brine, dried or smoked : (aa) Salted and dried :  For export to Switzerland 60,500 (bb) Salted or in brine and dried and smoked :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 102,500 28 . 7 . 84 Official Journal of the European Communities No L 199/51 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 16.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (6) : ex aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 % or more of meat :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands , Ceuta and Melilla 102,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 96,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 96,000  For export to Austria, Sweden and Switzerland 96,000 (22) 60 % or more, but less than 80 % of meat :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands , Ceuta and Melilla 58,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 58,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 58,000  For export to Austria, Sweden and Switzerland 58,000 (33) 40 % or more, but less than 60 % of meat :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 38,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 38,500  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 38,500  For export to Austria, Sweden and Switzerland 38,500 ex bb) Other, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 % or more of meat :  For export to third countries 65,000 (22) 60 % or more, but less than 80 % of meat :  For export to third countries 38,000 (33) 40 % or more, but less than 60 % of meat :  For export to third countries 27,000 (44) 20 % or more, but less than 40 % of meat :  For export to third countries 10,000 No L 199/ 52 Official Journal of the European Communities 28 . 7 . 84 (') Within the meaning of Commission Regulation (EEC) No 3537/82 (OJ No L 371 , 30 . 12 . 1982, p. 7). (2) Within the meaning of this Regulation those destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 (OJ No L 317, 12 . 12. 1979, p. 1 ) to be understood as European third countries . (3) The amount of this refund is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). (  ¢) The amount of this refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7 . 1982, p . 48 ). fl OJ No L 336 , 29 . 12 . 1979 , p. 44 . (6) The products which contain a small quantity of visible pieces of meat are also excluded. I7) Boned cuts which consist, entirely or partially, of thin flanks , shin or shank are ineligible for the refund . (8 ) The amount of this refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 74/84 (OJ No L 10 , 13 . 1 . 1984, p. 32). NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .